March 16, 1993        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1576

                      CHARLES M. MOUNT,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Charles Merrill Mount on brief pro se.
                        
   A.  John Pappalardo,  United States  Attorney, and  Tobin N.
                                                               
Harvey, Assistant United States Attorney, on brief for appellee.
    

                                        

                                        

     Per  Curiam.    Charles  Merrill Mount  appeals  from  a
                

district  court  order  denying  his  motion  for  return  of

$18,400.  Following his  arrest for violation of 18  U.S.C.  

2314,  those  funds were  seized  from a  safety  deposit box

maintained  by  Mount  in  the District  of  Columbia.    And

following his conviction, those funds were ordered to be paid

in  restitution to  Goodspeed's,  the  antiquarian book  shop

which  had suffered  a $20,000  loss as  a result  of Mount's

crimes.   There is ample  reason to believe  that the $18,400

was  the unspent balance of the very funds that had been paid

by Goodspeed's  for historical  documents that Mount  did not

own but had wrongly sold to Goodspeed's.

     Mount now  argues that  all of the  historical documents

which  he sold to Goodspeed's  were stricken from  Count I of

the  indictment at  trial, with  the result  that Goodspeed's

suffered  no  actual  loss  and  thus  was  not  entitled  to

restitution.   This contention is flatly  contradicted by the

record.  See  United States  v. Mount, 896  F.2d 612,  614-20
                                     

(1st Cir. 1990)  (describing the evidence  under Count I  and

affirming the conviction thereunder).   We have examined each

of Mount's remaining allegations in this regard and find them

to be without merit. 

     Affirmed.   
              

                             -2-